EXHIBIT 10.7
CONFORMED COPY
As of September 21, 2011
Martin J. Wygod
c/o WebMD Health Corp.
16092 San Dieguito Road
P.O. Box 676306
Rancho Santa Fe, CA 92067-6306
Dear Marty:
     The purpose of this letter is to amend your Employment Agreement with WebMD
Health Corp. (the “Company”) dated August 3, 2005, as amended on each of
February 1, 2006, December 1, 2008, December 29, 2008 and July 9, 2009 (as so
amended, the “Employment Agreement”).
     The Compensation Committee of the Board of Directors approved an increase
in your annual base salary from $120,000 to $490,000. Accordingly, the first and
second sentences of Section 2.1 of the Employment Agreement are amended to read
as follows: “Effective September 21, 2011, the Company shall pay Executive for
services during the Employment Period a base salary at the annual rate of
$490,000”.
     Except as set forth herein, the Employment Agreement remains in full force
and effect and is hereby ratified in all respects. All references to the
Employment Agreement shall be deemed a reference to the Employment Agreement as
amended hereby.
Sincerely,
WebMD Health Corp.

     
/s/ Lewis H. Leicher
 
By: Lewis H. Leicher
   
Title: Senior Vice President
   

Agreed to:

     
/s/ Martin J. Wygod
 
Martin J. Wygod
   

